EXHIBIT 10.2

EXECUTION
VERSION

 

THIRD AMENDMENT TO AMENDED AND RESTATED LOAN, SECURITY AND
GUARANTY AGREEMENT

THIS THIRD AMENDMENT TO AMENDED AND RESTATED LOAN, SECURITY AND GUARANTY
AGREEMENT, dated as of August 19, 2019 (this “Agreement”) is entered into by and
among SELECT INTERIOR CONCEPTS, INC., a Delaware corporation (“Topco”),
ARCHITECTURAL GRANITE & MARBLE, LLC, a Delaware, limited liability company
formerly known as G&M OPCO LLC (“AG&M”), PENTAL GRANITE AND MARBLE, LLC, a
Washington limited liability company (“Pental”), L.A.R.K. INDUSTRIES, INC., a
California corporation (“L.A.R.K.”), GREENCRAFT HOLDINGS, LLC, an Arizona
limited liability company (“Greencraft  Holdings”), GREENCRAFT INTERIORS, LLC,
an Arizona limited liability company (“Greencraft Interiors”), CASA VERDE
SERVICES, LLC, a Delaware limited liability company (“Casa Verde”), GREENCRAFT
STONE AND TILE LLC, an Arizona limited liability company (“Greencraft Stone”;
and, together with Topco, AG&M, Pental Granite and Marble, L.A.R.K., Greencraft
Holdings, Greencraft Interiors, Casa Verde, Greencraft Stone and each Person
joined thereto as a borrower from time to time, individually and collectively,
jointly and severally, “Borrower”), ARCHITECTURAL SURFACES GROUP, LLC, a
Delaware limited liability company formerly known as TCFI G&M LLC (“AG&M
Parent”), RESIDENTIAL DESIGN SERVICES, LLC, a Delaware limited liability
company, formerly known as TCFI LARK LLC (“L.A.R.K. Parent”), AG IIOLDCO (SPV)
LLC, a Delaware limited liability company (“AG SPV”) and SIC INTERMEDIATE, INC.,
a Delaware corporation (“SIC”, and together with Borrower, AG&M Parent, AG SPV
and L.A.R.K. Parent, each individually, an “Obligor” and collectively, the
“Obligors”) and BANK OF AMERICA, N.A., a national banking association (together
with its successors and assigns, “Lender”).

WHEREAS, Borrower and Lender have entered into that certain Amended and Restated
Loan, Security and Guaranty Agreement, dated June 28, 2018 (as amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”), pursuant to which the Lender has agreed to make certain loans (each
a “Loan” and collectively the “Loans”); and

WHEREAS, Borrower has requested that Lender make certain amendments to the Loan
Agreement.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
hereby agree as follows:

SECTION 1. Definitions. Reference is hereby made to the Loan Agreement for a
statement of the terms thereof. All terms used in this Agreement which are
defined therein and not otherwise defined herein shall have the same meanings
herein as set forth therein.

SECTION 2: Amendments to Loan Agreement. Effective as of the date hereof,
Borrower and Lender amend the Loan Agreement as follows:

 

(a)

The definition of “Revolver Commitment” in Section 1.1 of the Loan Agreement is
hereby deleted in its entirety and is replaced with the following:

“‘Revolver Commitment’: Lender’s obligation to make Revolver Loans and to issue
Letters of Credit in an amount up to $100,000,000 in the aggregate.”

 

--------------------------------------------------------------------------------

 

 

 

(b)

A new Section 11.21 is hereby added to the Loan Agreement to read in its
entirety as follows:

“11.21.  Acknowledgement Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any
Hedging Agreement or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

(a)In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.  

(b)As used in this Section 11.21, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following:  (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

2

--------------------------------------------------------------------------------

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).”

SECTION 3: Effectiveness.  This Agreement shall become effective upon its
execution by Borrower, the other Obligors party thereto and the Lender and
receipt by the Lender of the following, in each case in form and substance
reasonably satisfactory to the Lender in its Permitted Discretion:

 

(a)

original counterparts to this Agreement, duly executed by Borrower, the other
Obligors party thereto and the Lender;

 

(b)

original counterparts to that certain Fourth Amendment to Intercreditor
Agreement, duly executed by Lender as ABL Agent and Cerberus Business Finance,
LLC, as Term Loan Agent, and acknowledged by Obligors, to be in form and
substance satisfactory to Lender, which shall include a satisfactory amendment
and restatement of the definition of “Maximum ABL Principal Obligations” in the
Intercreditor Agreement;

 

(c)

a certificate of a duly authorized officer of each Obligor, certifying (i) that
attached certified copies of such Obligor’s Organic Documents are true and
complete, and in full force and effect, without amendment except as shown; (ii)
that an attached copy of resolutions authorizing execution and delivery of this
Agreement, and the other Loan Documents, as applicable, are true and complete,
and that such resolutions are in full force and effect, were duly adopted, have
not been amended, modified or revoked, and constitute all resolutions adopted
with respect to the credit facility; (iii) to the title, name and signature of
each Person authorized to sign this Agreement and the other Loan Documents; and
(iv) that the attached certified copies of the good standing certificates of
each Obligor, issued by the Secretary of State or other appropriate official of
such Obligor’s jurisdiction of organization are true and complete, and in full
force and effect.  Lender may conclusively rely on this certificate until it is
otherwise notified by the applicable Obligor in writing; and

 

(d)

Borrower shall have paid to Lender, and hereby agrees to pay to Lender, an
amendment fee in an amount equal to $10,000.

SECTION 4. Notices; Etc.  All notices and other communications provided for
hereunder shall comply with Section 11.4 of the Loan Agreement.

SECTION 5. General Provisions.

 

(a)

Each Obligor confirms that all of its Obligations under the Loan

 

Agreement and the Loan Documents (each as amended by this Agreement) are in full
force and effect and are performable in accordance with their respective terms
without setoff, defense, counter-claim or claims in recoupment. Each Obligor
hereby ratifies and confirms the Liens and security interests granted under the
Loan Agreement and the Loan Documents and further ratifies and agrees that such
Liens and security interests secure all obligations and indebtedness now,
hereafter or from time to time made by, owing to or arising in favor of the
Lender pursuant to the Loan Agreement and the Loan Documents (as now, hereafter
or from time to time amended).

3

--------------------------------------------------------------------------------

 

 

(b)Each Obligor agrees that at any time and from time to time, upon the written
request of Lender, such Obligor will execute and deliver such further documents
and do such further acts and things as the Lender may reasonably request in its
Permitted Discretion in order to effect the provisions of this Agreement.

(c)Except as supplemented hereby, the Loan Agreement and each other Loan
Document shall continue to be, and shall remain, in full force and effect. This
Agreement shall not be deemed (i) to be a waiver of, or consent to, or a
modification or amendment of, any other term or condition of the Loan Agreement
or any other Loan Document or (ii) to prejudice any right or rights which the
Lender may now have or may have in the future under or in connection with the
Loan Agreement or the other Loan Documents or any of the instruments or
agreements referred to therein, as the same may be amended, restated,
supplemented or otherwise modified from time to time, including any replacement
instrument or agreement therefor.

(d)Borrower agrees to pay on demand all reasonable and documented out-of-pocket
costs and expenses incurred by or on behalf of the Lender in connection with the
negotiation, preparation, execution, delivery and performance of this Agreement,
including, without limitation, the reasonable fees, costs, client charges and
expenses of counsel for the Lender.

(e)This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which shall be deemed to be an
original, but all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of this Agreement by telecopier
or electronic transmission shall be equally as effective as delivery of an
original executed counterpart of this Agreement. Any party delivering an
executed counterpart of this Agreement by telecopier or electronic transmission
also shall deliver an original executed counterpart of this Agreement but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Agreement.

(f)Section headings in this Agreement are included herein for the convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.

(g)In addition to and without limitation of any of the foregoing, this Agreement
shall be deemed to be a Loan Document and shall otherwise be subject to all of
terms and conditions contained in Sections 11.14, 11.15 and 11.16 of the Loan
Agreement, mutatis mutandi.

(h)This Agreement, together with the Loan Agreement and the other Loan

Documents, reflects the entire understanding of the, parties with respect to the
transactions contemplated hereby and thereby and shall not be contradicted or
qualified by any other agreement, oral or written, before the date hereof.

[Remainder of Page Intentionally Left Blank]

 

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

BORROWERS:

SELECT INTERIOR CONCEPTS, INC.

 

 

By:    /s/ Nadeem Moiz

Name: Nadeem Moiz

Title:    Chief Financial Officer

ARCHITECTURAL GRANITE & MARBLE, LLC

By: Architectural Surfaces Group, LLC its Sole Member

By: SIC Intermediate, Inc., its Sole Member

 

By:    /s/ Nadeem Moiz

Name: Nadeem Moiz
Title:    Chief Financial Officer

PENTAL GRANITE AND MARBLE, LLC

By: Architectural Granite & Marble, LLC its Sole Member

By: Architectural Surfaces Group, LLC its Sole Member

By: SIC Intermediate, Inc., its Sole Member

 

By:    /s/ Nadeem Moiz

Name: Nadeem Moiz
Title:    Chief Financial Officer

L.A.R.K. INDUSTRIES, INC.

 

By:    /s/ Nadeem Moiz

Name: Nadeem Moiz

Title:    Chief Financial Officer

 

GREENCRAFT HOLDINGS, LLC

By: L.A.R.K. Industries, Inc., its Sole Member

 

By:    /s/ Nadeem Moiz

Name: Nadeem Moiz
Title:    Chief Financial Officer




[SIC] Third Amendment to A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

 

GREENCRAFT INTERIORS, LLC

By: Greencraft Holdings, LLC its Sole Member

By: L.A.R.K. Industries, Inc., its Sole Member

By:    /s/ Nadeem Moiz

Name: Nadeem Moiz
Title:    Chief Financial Officer

 

CASA VERDE SERVICES, LLC

By: Greencraft Holdings, LLC its Sole Member

By: L.A.R.K. Industries, Inc., its Sole Member

By:    /s/ Nadeem Moiz

Name: Nadeem Moiz
Title:    Chief Financial Officer

 

GREENCRAFT STONE AND TILE LLC

By: Greencraft Holdings, LLC its Sole Member

By: L.A.R.K. Industries, Inc., its Sole Member

By:    /s/ Nadeem Moiz

Name: Nadeem Moiz
Title:    Chief Financial Officer

 

 

T.A.C. CERAMIC TILE CO.

 

 

 

By:    /s/ Nadeem Moiz

Name: Nadeem Moiz
Title:    Chief Financial Officer

 




[SIC] Third Amendment to A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

 

OTHER OBLIGORS:

 

ARCHITECTURAL SURFACES GROUP, LLC

 

By: SIC Intermediate, Inc., its Sole Member

  

By:    /s/ Nadeem Moiz

Name: Nadeem Moiz
Title:    Chief Financial Officer

 

RESIDENTIAL DESIGN SERVICES, LLC

 

By: SIC Intermediate, Inc., its Sole Member

  

By:    /s/ Nadeem Moiz

Name: Nadeem Moiz
Title:    Chief Financial Officer

 

AG HOLDCO (SPV), LLC

By: Architectural Granite & Marble, LLC its Sole Member

By: Architectural Surfaces Group, LLC its Sole Member

By: SIC Intermediate, Inc., its Sole Member

 

By:    /s/ Nadeem Moiz

Name: Nadeem Moiz
Title:    Chief Financial Officer

 

SIC INTERMEDIATE, INC.

 

 

By:    /s/ Nadeem Moiz

Name: Nadeem Moiz
Title:    Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[SIC] Third Amendment to A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

 

LENDER:

BANK OF AMERICA, N.A.

 

 

By:    /s/ John Olsen

Name: John Olsen

Title: Senior Vice President

[SIC] Third Amendment to A&R Loan, Security and Guaranty Agreement